Citation Nr: 1628988	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In August 2014 and April 2015, the Board remanded these matters for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that during service he frequently jumped out of helicopters and this resulted in disabilities to his neck, low back, right hip and right knee.  In May 2014, D.M. Sandercock, II, D.O., stated that the impact from the Veteran's activities in service as an explosive ordnance disposal specialist "may have or could have led to the arthritic changes of his hips and the difficulty he is having with his neck."  

In its April 2015 remand, the Board directed that the Veteran be examined by an orthopedist who would review the record, to include the May 2014 statement from Dr. Sandercock, and provide an opinion concerning whether the Veteran had a disability of the cervical spine, lumbar spine, right hip or right knee that was related to service.  The Veteran was then examined in August 2015 by a physician who apparently was not an orthopedist.  The RO recognized that this did not comply with the Board's April 2015 remand, and arranged for another examination, in November 2015.  On that examination the examiner noted he was unable to find the May 2014 statement from Dr. Sandercock, and following the examination, opined that disabilities of the cervical spine, lumbar spine and right hip were not related to service.  The examiner indicated that he found no right knee pathology.  Notably, report of the examination was noncompliant with the Board's remand directives, as the examiner failed to discuss the opinion of Dr. Sandercock.  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Notably, the record shows the Veteran was awarded the Bronze Star Medal with "V" device and was a member of an explosive ordnance disposal team.

Accordingly, the case is REMANDED for the following:

1.  Please return the record to the November 2015 VA examiner for review and an addendum opinion regarding the nature and etiology of the Veteran's cervical spine, lumbar spine, right hip and right knee disabilities.  (The Board notes that July 2010, October 2014 and August 2015 VA examinations found a diagnosis of right knee strain.)  Based on re-review of the record (and noting that the Veteran's duties in service included jumps from helicopters), the consulting orthopedist should opine whether it is at least as likely as not (a 50% or higher probability) that the Veteran's cervical spine, right knee and right hip disabilities are related to his service, activities therein.  The examiner must review and comment on (express, with rationale, agreement or disagreement with the May 2014 statement from Dr. Sandercock (found in the VBMS entry entitled "Medical Treatment Record-Non-Government Facility", received on May 27, 2014).  He should also reconcile the previous findings of right knee strain with his own assessment that the Veteran did not have any right knee pathology.  If a right hip disability is found to be related to the Veteran's service, the opinion provider should also opine whether such disability caused or aggravated a right knee disability.  If the November 2015 VA examiner is unavailable to provide the addendum opinion, the record should be forwarded to another orthopedist for the advisory opinions sought.

All opinions must include rationale.

2.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


